Case 1:18-cv-01229-CFC Document 86 Filed 03/25/21 Page 1 of 3 PagelD #: 1214

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

WAYNE COUNTY EMPLOYEES’ )
RETIREMENT SYSTEM,
Individually and On Behalf of All
Others Similarly Situated,

Plaintiff,

Vv. Civ. No. 18-1229-CFC
MAVENIR, INC., F/K/A XURA,
INC., PHILLIPE TARTAVULL,
HENRY R. NOTHHAFT, SUSAN D. )
BOWICK, JAMES BUDGE, )
NICCOLO DE MASI, MATTHEW _)
A. DRAPKIN, DORON INBAR and _)

Neeewe” “eee” Seeger” “heme See” “eee Nee” Nee” eee” See”

MARK C. TERRELL, )
)
Defendants. )

ORDER

WHEREAS, the Magistrate Judge issued a Report and Recommendation,
D.L. 79;

WHEREAS, the Magistrate Judge recommended in the Report and
Recommendation that the Court grant Defendants’ motions to dismiss without
prejudice, D.I. 79 at 22;

WHEREAS, the Magistrate Judge had the authority to make her

recommendation under 28 U.S.C. § 636(b)(1)(B) and this Court reviews her
Case 1:18-cv-01229-CFC Document 86 Filed 03/25/21 Page 2 of 3 PagelD #: 1215

recommendations de novo, § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3); Brown v.
Astrue, 649 F.3d 193, 195 (3d Cir. 2011);

WHEREAS, Plaintiffs filed objections to the Report and Recommendation
(D.I. 83);

WHEREAS, the Court has reviewed the Report and Recommendation,
Plaintiffs’ objections, Defendants’ response (D.I. 85), and the briefing filed in
support of and opposition to the motions to dismiss;

WHEREAS, the Court concludes that the Magistrate Judge’s Report and
Recommendation should be adopted for the reasons stated by the Magistrate Judge
in her Report and Recommendation; and

WHEREAS, Plaintiffs can file a further amended complaint;

NOW THEREFORE, at Wilmington this Twenty-fifth day of March in
2021, IT IS HEREBY ORDERED that

1. The Magistrate Judge’s Report and Recommendation (D.I. 79) is

ADOPTED;

2. Plaintiffs’ Objections (D.I. 83) are OVERRULED;

3. Defendants’ motions to dismiss (D.I. 65; D.I. 67) are GRANTED;

4, The Amended Complaint (D.I. 60) is DISMISSED without prejudice;

and
Case 1:18-cv-01229-CFC Document 86 Filed 03/25/21 Page 3 of 3 PagelD #: 1216

5. Plaintiffs shall file a further amended complaint no later than April 30,

United States A ‘ade

2021.
